TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED JUNE 21, 2018



                                     NO. 03-18-00279-CV


                                   David E. Jones, Appellant

                                                v.

                    Dr. Alissa Sherry; Alissa Sherry Consulting, PLLC;
                   Legal Consensus, PLLC; Michelle Munevar, Appellees




       APPEAL FROM THE 261ST DISTRICT COURT OF TRAVIS COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
    DISMISSED FOR WANT OF PROSECUTION -- OPINION BY JUSTICE FIELD




This is an appeal from the judgment signed by the trial court on March 20, 2018. Having

reviewed the record, the Court holds that appellant has not prosecuted his appeal and did not

comply with a notice from the Clerk of this Court. Therefore, the Court dismisses the appeal for

want of prosecution. Appellant shall pay all costs relating to this appeal, both in this Court and

the court below.